14‐4700‐cr(L)
U.S. v. Moreno



                        UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                                                

                                    August Term, 2015

                 (Argued: December 9, 2015    Decided: February 22, 2016)

                            Docket No. 14‐4700‐cr; 14‐4709‐cr
                                                                    

                               UNITED STATES OF AMERICA, 

                                                                      Appellee,

                                              — v. — 

                                      JAVIER MORENO, 

                                                                      Defendant‐Appellant.

                                                                       

B e f o r e:

                      CALABRESI, POOLER, and LYNCH, Circuit Judges.
                                  __________________

       Javier Moreno appeals from his sentence for illegally re‐entering the
United States.  He argues that the sentence was procedurally unreasonable
because the district court erred in holding that his prior Connecticut conviction
for attempted second‐degree assault was a conviction for an “aggravated felony”
under U.S.S.G. § 2L1.2(b)(1)(C) and therefore triggered an eight‐level increase in
his guideline offense level.  We agree, and therefore we REMAND for vacatur of
the judgment and resentencing.  
                                                                

                    MALVINA  NATHANSON,  New  York,  New  York,  for  Defendant‐
                         Appellant Javier Moreno.

                    ROBERT M. SPECTOR, Assistant United States Attorney (Deborah
                         R. Slater, Assistant United States Attorney, on the brief), for
                         Deirdre M. Daly, United States Attorney for the District of
                         Connecticut, New Haven, Connecticut.
                                                               

GERARD E. LYNCH, Circuit Judge:

      Defendant‐appellant Javier Moreno appeals from judgments entered in the

United States District Court for the District of Connecticut (Warren W. Eginton,

Judge), following his plea of guilty to illegal reentry, in violation of 8 U.S.C.

§ 1326(a), and his admission that he had violated a condition of a previously‐

imposed term of supervised release.  The district court sentenced Moreno

principally to 33 months’ imprisonment on the illegal reentry conviction, and 18

months’ imprisonment for the violation of supervised release, to be served

consecutively.1  The sole issue on this appeal is whether, in calculating Moreno’s



1
  Moreno, who had been removed from the United States in May 2006 and again in
September 2007, pled guilty to illegal reentry in 2010, and was sentenced to
imprisonment for 24 months and three years of supervised release, including a special
condition prohibiting his reentry into the United States “without written permission
from the Secretary of the Department of Homeland Security.”  Judgment, United States
v. Moreno, No. 10‐cr‐50 (WWE) (D. Conn. May 12, 2010), ECF No. 15. 

                                                2
advisory sentencing guidelines recommendation, the district court correctly

applied U.S.S.G. § 2L1.2(b)(1)(C), which carries an eight‐level specific offense

characteristic increase, by determining that Moreno’s prior conviction in

Connecticut state court for attempted assault in the second degree was a

conviction for an aggravated felony within the meaning of that guideline.2   

       We conclude that it did not, and therefore remand to the district court for

vacatur of the judgment and resentencing.  

                                   BACKGROUND

       On January 16, 2007, Moreno pled guilty to attempted assault in the second

degree in violation of Conn. Gen. Stat. § 53a‐60.  Neither the description of the

charge at the plea colloquy nor the judgment of conviction identified which of

that statute’s six subsections applied to his conduct.3  The only evidence in the



2
  Moreno also argues that the district court erred by treating as mandatory a Guidelines
recommendation that sentences imposed for supervised release violations run
consecutively to other sentences being served by the defendant, even though the judge
has discretion to impose a concurrent sentence.  Moreno further contends that his
sentence was substantively unreasonable.  In light of our disposition, we need not reach
those issues.
3
  The charge recited at the plea colloquy and judgment of conviction cite generally to
the Connecticut assault statute without identifying any specific subsection.  As
discussed in detail below, not every subsection of the Connecticut statute qualifies for
an eight‐level offense level increase under U.S.S.G. § 2L1.2(b)(1)(C).   

                                            3
record regarding the offense conduct is the plea colloquy which states, in relevant

part: 

            THE CLERK: Javier Moreno, on or about September
            13th of 2005, youʹre charged with attempt to commit
            assault in the second degree in violation of 53a‐60,
            53a‐49. How do you plead, guilty or not guilty?
            THE DEFENDANT: Yes.
            THE CLERK: Guilty or not guilty?
            THE DEFENDANT: Guilty.
            [PROSECUTOR]: September 13th of 2005 at his
            residence in Willimantic, Your Honor, he and the victim
            got into a verbal dispute.  She walked into their
            bedroom, sat on the bed, he then came after her,
            grabbed her by the neck with his hands, threw her on
            the bed, started choking her making it difficult for her to
            breathe.  He did cause some minor scratches.  

            At some point, Your Honor, she was able to scream.  He
            then got off of her and fled the scene.  Police officers
            ultimately responded, noted the minor injuries, and
            ultimately apprehended the defendant.  

            This is an agreed‐upon recommendation, Your Honor: a
            three‐year sentence, suspended, with three years
            probation.  If the Court accepts this disposition, the
            state’s prepared to nolle any open counts and files.  . . .
            [DEFENSE COUNSEL]:  That is our agreement, Your
            Honor.

G.A. 2‐3.  Neither the court nor any party said anything more about the offense

conduct during the plea colloquy.  The state court subsequently concluded that

there was a factual basis for the plea, accepted the plea, and sentenced Moreno to 

three years’ incarceration, suspended, and three years’ probation.   

                                         4
      Before the district court in the present case, Moreno repeatedly argued,

both in writing, and orally, that the plea colloquy did not contain an admission

by Moreno that could be used to determine whether he violated one of the

subsections of the Connecticut statute that constitute aggravated felonies.  After

rejecting Moreno’s objection, the district court applied the aggravated felony

enhancement, calculated the guideline sentencing recommendation as 33 to 41

months, and sentenced Moreno to 33 months’ imprisonment, to be followed by

an additional 18 month consecutive term for the violation of supervised release.

      On appeal, Moreno argues that the district court erred in relying on the

statements made by the Connecticut prosecutor during the plea colloquy to find,

under the modified categorical approach, that Moreno had been convicted of an

aggravated felony.   In addition to arguing that such reliance was appropriate,

the government argues that we may affirm Moreno’s sentence because his prior

conviction was categorically an aggravated felony, insofar as attempted second‐

degree assault under Connecticut law requires an intentional assault.

                                   DISCUSSION

      “We review de novo all questions of law relating to the district court’s

application of a federal sentence enhancement.”  United States v. Beardsley, 691

F.3d 252, 257 (2d Cir. 2012).   While we “apply clear error review to a district


                                          5
court’s factual findings regarding the nature of a prior offense,” United States v.

Brown, 629 F.3d 290, 293 (2d Cir. 2011), questions concerning “the district court’s

authority to make a factual finding about the nature of the conviction . . . are . . .

questions of law,” Beardsley, 691 F.3d at 257 (internal quotation marks omitted)

(alteration in original).   “The government bears the burden of showing that a

prior conviction counts as a predicate offense for the purpose of a sentencing

enhancement.”  United States v. Savage, 542 F.3d 959, 964 (2d Cir. 2008).   “The

district court should ordinarily begin all sentencing proceedings by correctly

calculating the applicable Guidelines range, . . . [and] commits procedural error . .

. by failing to calculate the Guidelines range or by making a mistake in its

Guidelines calculation . . . .”  United States v. Preacely, 628 F.3d 72, 79 (2d Cir.

2010) (internal quotation marks omitted). 

       U.S.S.G. § 2L1.2(b)(1)(C) provides for an eight‐level increase to the base

offense level for illegal reentry if the defendant was previously convicted of an

aggravated felony.  Under § 2L1.2(b)(1)(D), any other previous felony conviction

generates only a four‐level increase.  The commentary for § 2L1.2(b)(1)(C) states

that the term “aggravated felony” carries the same meaning as it does in 8 U.S.C.

§ 1101(a)(43), which provides that “aggravated felony” includes a “crime of


                                            6
violence (as defined in [18 U.S.C. § 16] . . .) for which the term of imprisonment

[is] at least one year.”  U.S.S.G. § 2L1.2(b)(1)(C) cmt. n.1(B)(3(A).  Section 16 in

turn defines a “crime of violence” as, in relevant part, “an offense that has as an

element the use, attempted use, or threatened use of physical force against the

person or property of another.”  18 U.S.C. § 16(a).  Moreno argues that his

Connecticut conviction for attempted assault in the second degree does not

qualify as a “crime of violence” within the meaning of § 16(a), and that the district

court accordingly erred in applying an eight‐level increase to his offense level

rather than a four‐level increase that applies to other felony convictions.

      In determining whether a prior conviction can serve as a predicate offense

for a federal sentence enhancement, courts may apply either a categorical or

modified categorical approach.  Beardsley, 691 F.3d at 259.  Under the categorical

approach, “we consider the offense generically, that is to say, we examine it in

terms of how the law defines the offense and not in terms of how an individual

offender might have committed it on a particular occasion.”  Begay v. United

States, 553 U.S. 137, 141 (2008).  By contrast, under the modified categorical

approach, courts “may consider facts underlying the prior conviction,” Beardsley,

691 F.3d at 259, “to determine which alternative element in a divisible statute


                                            7
formed the basis of the defendant’s conviction,” Descamps v. United States, 133

S. Ct. 2276, 2293 (2013).  However, as discussed in more detail below, courts may

only take into account facts that can be determined based on specific categories of

“adequate judicial record evidence,” Shepard v. United States, 544 U.S. 13, 20

(2005).  Accordingly, the modified categorical approach requires a two‐step

process: “first, we determine if  the statute is divisible, such that some categories

of proscribed conduct render an [enhancement appropriate] and some do not;

second, we consult the record of conviction to ascertain the category of conduct of

which the [defendant] was convicted.”  Lanferman v. Bd. of Immigration Appeals,

576 F.3d 84, 88‐89 (2d Cir. 2009) (internal quotation marks omitted).4  

      Connecticut’s second degree assault statute provides, in pertinent part: 

             (a) A person is guilty of assault in the second degree
             when:
             (1) With intent to cause serious physical injury to another
             person, the actor causes such injury to such person or to
             a third person; or 
             (2) with intent to cause physical injury to another person,
             the actor causes such injury to such person or to a third
             person by means of a deadly weapon or a dangerous


4
  We have applied this framework to sentencing enhancements under the advisory
Sentencing Guidelines, see, e.g., Savage, 542 F.3d at 964, as well as to statutory
sentencing enhancements, see, e.g., United States v. Rosa, 507 F.3d 142, 151 (2d Cir.
2007), and the government does not dispute its applicability here.   

                                             8
                 instrument other than by means of the discharge of a
                 firearm; or
                 (3) the actor recklessly causes serious physical injury to
                 another person by means of a deadly weapon or a
                 dangerous instrument . . . .

Conn. Gen. Stat. § 53a‐60.   As both parties acknowledge, Conn. Gen. Stat. § 53a‐60

is divisible, defining several distinct offenses, most of which would constitute

“crimes of violence” within the meaning of 18 U.S.C. § 16(a), but at least one of

which would not.5  Cf. Berroa‐Soto v. Holder, 316 F. App’x 27, 30 (2d Cir. 2009). 

Specifically, § 53a‐60(a)(3), which criminalizes reckless conduct, does not

constitute a crime of violence under § 16(a), as it does not have “as an element the

use, attempted use, or threatened use of physical force against the person or

property of another.”  18 U.S.C. § 16(a). 

          When applying the modified categorical approach, courts may consider the

facts underlying the prior conviction to determine to which section of a divisible




5
     It is not clear whether the district court relied on 18 U.S.C. § 16(a) or § 16(b) to find that
Moreno’s prior conviction was a “crime of violence.”  Section 16(b), which provides an
alternative definition for “crime of violence,” is nearly identical to the provision of the
Armed Career Criminal Act found to be void for vagueness in Johnson v. United States,
135 S. Ct. 2551 (2015).  We need not determine whether § 16(b) survives Johnson,
however, as we have previously held that the Connecticut statute is not categorically a
crime of violence under § 16(b), see Berroa‐Soto, 316 F. App’x at 30, and the government
has abandoned reliance on that provision in this appeal. 

                                                   9
statute the defendant pled.  However, that inquiry is narrowly circumscribed, and

is limited, in the context of guilty pleas, to “the terms of the charging document,

the terms of a plea agreement or transcript of colloquy between judge and

defendant in which the factual basis for the plea was confirmed by the defendant,

or to some comparable judicial record of this information.”  Shepard, 544 U.S. at

26. 

       Shepard makes clear that factual admissions and judicial findings in the

context of a guilty plea must be adopted or confirmed by the defendant to be

considered in determining the nature of the defendant’s crime by the modified

categorical approach.  See id. at 16 (allowing courts to examine “any explicit

factual finding by the trial judge to which the defendant assented”) (emphasis

added); id. at 20 (explaining that “adequate judicial record evidence” may include

“the statement of factual basis for the charge . . . shown by a transcript of plea

colloquy or by written plea agreement presented to the court, or by a record of

comparable findings of fact adopted by the defendant upon entering the plea”)

(emphasis added); see also United States v. Rosa, 507 F.3d 142, 158 (2d Cir. 2007). 

Accordingly, courts have considered statements made during a plea colloquy by

someone other than the defendant in applying the modified categorical approach


                                          10
only when the defendant adopted the statements in some overt fashion.  See, e.g.,

Savage, 542 F.3d at 966 (government may not rely on prosecutor’s factual

assertions during a plea colloquy where defendant did not endorse them); Rosa,

507 F.3d at 158‐59 (defendant’s silence did not “assent” to judge’s characterization

of offense); United States v. Taylor, 659 F.3d 339, 348 (4th Cir. 2011) (facts set forth

by the prosecutor could be used in applying the modified categorical approach

where, after the prosecutor’s recitation, defense counsel stated that defendant had

no “additions or corrections”); United States v. Jimenez‐Banegas, 209 F. App’x

384, 390 (5th Cir. 2006) (finding that defendant assented to the prosecutor’s

version of events by explicitly confirming portions thereof and not objecting to the

rest). 

          Here, the district court determined that Moreno’s offense was a crime of

violence by looking to the prosecutor’s account of the facts during the plea

proceeding.  However, Moreno was never asked to confirm the factual basis for

his plea.  Nor can the guilty plea itself be taken to have adopted the prosecutor’s

statements, since Moreno pled guilty to violating § 53a‐60 (without specifying any

particular subsection) before the prosecutor’s recitation of the offense conduct.  At

no point did Moreno allocute to any facts about the offense.  After the


                                           11
prosecutor’s account, Moreno was not asked to, and did not, assent to the

prosecutor’s assertions; he merely remained silent.6  Where, as here, a defendant

pleads guilty prior to a prosecutor’s allegations about the offense conduct, and

does not confirm those allegations in any manner, the defendant cannot be said to

have assented to, or adopted, those allegations.  Absent such an adoption, the

prosecutor’s account may not be used to establish, under the modified categorical

approach, the particular portion of a divisible statute that the defendant violated. 

Cf. Rosa, 507 F.3d at 158‐59 (holding that defendant’s silence was not an

admission where defendant had no reason to contradict judge’s statement).  

      The government concedes, as it must, that the only description of the

offense conduct at the plea colloquy came from the prosecutor, and therefore was

not a “colloquy between judge and defendant in which the factual basis for the

plea was confirmed by the defendant.”  Shepard, 544 U.S. at 26.  It argues,

however, that the plea colloquy constitutes a “comparable judicial record” that

may be considered because “[n]othing about the prosecutor’s factual basis


6
  The government does not argue that defense counsel’s statement that the prosecutor
had accurately stated “our agreement,” G.A. 3, constitutes such an assent, presumably
because that statement is most naturally read as referring to not the prosecutor’s
description of the offense conduct, but to the description of the agreed terms of the plea
bargain that immediately preceded counsel’s comment.  

                                            12
suggests a mens rea of recklessness,” Gov’t Br. 32, and the state court later found

there was a factual basis for the plea.  But the government’s quotation from

Shepard is truncated; the full statement by the Supreme Court was that the

inquiry under the modified categorical approach is limited, in the case of a guilty

plea, to “the terms of the charging document, the terms of a plea agreement or

transcript of colloquy between judge and defendant in which the factual basis for

the plea was confirmed by the defendant, or to some comparable judicial record of

this information.”  Shepard, 544 U.S. at 26 (emphasis added).  Read in context, the

universe of “comparable judicial record[s]” is limited to documents that contain

the information described immediately prior – that is, the terms of the charging

document or plea agreement and the plea colloquy in which the defendant

confirms the factual basis for the plea.  Shepard does not allow a court to consider

a record that does not purport to contain such information when applying the

modified categorical approach.7 

7
  The only issue before us in this appeal is whether the district court correctly calculated
the Guidelines range.  While the Connecticut prosecutor’s statements may not be
considered for that purpose, the district court is not bound by the advisory Guidelines,
and in determining an appropriate sentence in light of the factors set forth in 18 U.S.C.
§ 3553(a), the court may consider any information that has “sufficient indicia of
reliability to support its probable accuracy.”  U.S.S.G. § 6A1.3(a).  We express no view
as to the substantive reasonableness of the sentence imposed below, or on what
sentence should be imposed on remand.  

                                             13
      The government argues that, even if reliance on the plea colloquy was

misplaced, we may still affirm Moreno’s sentence because his conviction for

attempted second‐degree assault was categorically a crime of violence since the

only provision of the Connecticut statute that is not categorically an aggravated

felony is Conn. Gen. Stat. § 53a‐60(a)(3), which criminalizes reckless conduct, and 

it is legally impossible to attempt to commit reckless assault.   Moreno does not

dispute that attempted reckless assault is a legally impossible crime in

Connecticut.  Under Connecticut law, “[a] person acts ‘recklessly’ with respect to a

result . . . when he is aware of and consciously disregards a substantial and

unjustifiable risk that such result will occur.”  Conn. Gen. Stat.  § 53a‐3(13). 

Attempt occurs when a person “[i]ntentionally engages in conduct which would

constitute the crime” or “intentionally does or omits to do anything which . . . is

an act or omission constituting a substantial step” in the crime.  Id. § 53a‐49(a). 

Because it is legally impossible to intend to commit a crime that is defined, as

§ 53a‐60(a)(3) is, by an unintended result, one cannot attempt to commit reckless

second degree assault under Connecticut law.  Cf. Gill v. I.N.S., 420 F.3d 82, 91 (2d

Cir. 2005) (discussing attempted reckless assault under New York law); State v.

Almeda, 189 Conn. 303, 309 (1983) (noting that it is logically impossible under


                                           14
Connecticut law to attempt to commit involuntary manslaughter as involuntary

manslaughter is defined by an unintended result).    

      As we have previously recognized, however, pleading guilty to impossible

crimes may make “practical sense in terms of reaching a contextually appropriate

sentence or sentencing range.”  Gill, 420 F.3d at 91.  Thus, while the crime of

attempted reckless assault may not exist in the abstract, there is no infirmity in a

plea to attempted reckless assault.  We cannot infer any mental state from a plea

to attempted recklessness, see id., and accordingly cannot presume, on the basis of

the plea alone, that Moreno pled guilty to one of the sections of the Connecticut

statute that criminalizes intentional assault.  The foregoing analysis is not altered

by the fact that Moreno pled guilty to § 53a‐60 generally rather than to 

§ 53a‐60(a)(3); Moreno’s plea does not exclude the possibility that he committed a

reckless assault, and pled guilty to attempted assault, to reduce his sentence

exposure as part of a plea bargain. 

      As there is no evidence in the record of conviction that would enable us to

determine which section of the divisible Connecticut statute Moreno pled guilty

to, it cannot be determined, applying the categorical or modified categorical

approach, that Moreno’s Connecticut conviction was an aggravated felony.  The


                                          15
district court therefore erred by finding that it was, and thereby increasing

Moreno’s offense level by eight levels.

                                  CONCLUSION

      For the foregoing reasons, the case is REMANDED to the district court for

vacatur of the judgment and resentencing consistent with this opinion.




                                          16